Title: Abigail Adams to William Smith Shaw, 20 December 1798
From: Adams, Abigail
To: Shaw, William Smith


          
            Quincy Decbr 20th 1798
          
          you are very good dear William in your attentions towards me, and I receive the papers regularly which will now become more interesting as Congress proceed in buisness. yours of the 10 & 12 of december I have received this week. the Aurora shows that tho Bache is dead, he yet speaketh, or rather that the party which supported him, are determined to have a press devoted to them. whether the influence is foreign or domestick, or both together it is of concequence that it should be made to keep within the bounds of decorum, and if we had not a milk and water A  T G—ll the Rasscalls should yeald to the Laws— I expect we shall have to use some of the tribute due to Tallyrand before the daring Spirit, of Kentucky, and its Mother state will be quiet. I have no great opinion of more decisive measures being adopted by Congress than have been, at least I fear so. some of our warm Spirits think the Presidents speech tho firm, very cool & moderate to what they expected. even Jarvis says it is mild— it is what it ought to be, not a personal feeling in it, but as connected with the honour and dignity of the Nation.
          I am rejoiced to hear you are so well pleased, and happy, and that mr Brisler has a Good servant in lieu of John but if he is a Foreigner,

however he may understand his buisness I am certain, judging from the experience I have had from my first going to Philadelphia, a few months will prove him either intemperate or dishonest, perhaps both, such have been every one which we have yet had. I therefore more highly prize an American whose Character has stood Eleven years trial and whose countanance looks like temperance, and whose manners are civil decent and becomeing— I believe mr Brisler will find him to wear better, than any of the foreign servants. I should therefore wish to have him Confided in, if he is found deserving—
          I heard from your Mother this week. she is well. I have been much better for these three last weeks, than for four months before. I have had good rest, all but one Night, and that was when I read in the paper, that the President was so indisposed as not to be able to attend Congress, to deliver his speech: my dear doctor used to say, I do not want to ask you how you do. I met the President, and I saw by his looks how you were— I hope he will keep up his spirits, and that we shall meet again with more agreable prospects of Health, than the last summer afforded; your uncle Cranch rode out yesterday, and made me a visit. he is better— I am anxious; very much so, for my dear Thomas—a dreadfull coast, & a cold threatning winter, the worst of seasons to come Home in, but I must commit him to a kind providence which has Singularly favourd my Family, in all their various voyages why should I distrust?
          Louissa says I may send her Love to you, tho it is not of that nature which mrs Willing described If it was mrs George Willing, I do not think she has ever recoverd from her dizziness—
          I believe by your annecdote of dr Logan, that the Chronical told truth for once!!— I know not why he should regreet, words of course— a poor creature! my Love to mrs otis I will write to her soon— my pens are bad; Bobby does not come often enough to keep them in good order— I am your affectionate
          
            Aunt A A
          
        